These appeals are consolidated and disposed of as follows: Judgment in favor of the infant plaintiff Kenneth Segal in the sum of $3,500 in a personal injury action and against the plaintiff Alexander Segal, unanimously reversed, on the law and on the facts, and a new trial ordered, with $50 costs to plaintiffs-appellants, unless defendants-respondenfs stipulate to increase the verdict in favor of the infant plaintiff Kenneth Segal to the sum of $5,000 and to the entry of judgment in favor of the plaintiff Alexander Segal in the sum of $1,542.75, in which event the judgment is modified to that extent, and, as so modified, affirmed, with $50 costs to plaintiffs-appellants. On this record the verdict in favor of the infant plaintiff is inadequate and inconsistent with the verdict against the infant’s father for medical expenses. Settle order on notice. Concur — McNally, J. P., Stevens, Eager, Steuer and Staley, JJ.